DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: the specification includes numerous recitations of valves being “turned on” or “turned off” (for example see paragraph [0028], among others). It is unclear what is meant by the valves being “on” or “off”. It is presumed that the specification is meant to recite that the valves are opened or closed, respectively. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Such claim limitation(s) is/are: a heating device in claims 1-2, 13-14, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 20 is objected to because of the following informalities: the claim recites “a heating device configured to heat the indoor space via a pipe through which the second fluid flows”, but based on the disclosure should instead recite a pipe “through which the first fluid flows” and has been examined as such. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alber (EP 2 159 495) in view of Debaets (EP 2 463 591).
	As to claim 1, Alber teaches a heat pump comprising:
	a heating pipe 10 configured to connect to a heating device (paragraph 7);
	a first temperature sensor 30 in the heating pipe 10 and configured to sense a fluid temperature of fluid flowing through said pipe; and
	a controller 36 configured to receive information from the sensor 30, to determine information of a boiler 4 based on the received information, and control the heat pump based on the received information (paragraph 11).
	Alber does not explicitly recite a refrigerant compressor as claimed. However, Debaets teaches that a conventional heat pump includes a compressor (paragraph 37).
Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to utilize a heat pump as taught by Debaets in the system of Alber for the purpose of providing effective cooling and heating.
	As to claim 2, Alber teaches the heating device being provided across supply path 10 and return path 12 to provide heating to a space (paragraph 7), and thus the heating device is in communication with the heat pump via the heating pipe 10 and is configured to heat an indoor floor.
	As to claim 3, Alber teaches the boiler 4 in communication with the heat pump via the heating pipe 10 (Fig. 1).
	As to claim 4, Alber teaches a second temperature sensor 32 configured to sense outdoor temperature, wherein when the outdoor temperature is less than a predetermined value the controller is configured to determine whether the boiler is operating to heat an indoor space and controls the compressor based on the sensed fluid temperature (paragraph 11).
	As to claim 5, Alber teaches controlling the heat pump/compressor to stop operating when the sensed outdoor temperature is less than the predetermined temperature and to operate when the sensed outdoor temperature is higher than the predetermined temperature (paragraphs 10-11).
	As to claim 6, Alber does not explicitly teach calculating a rate of change of the fluid temperature. However, Official Notice is taken that calculating a rate of change is a common and typical parameter calculation that would have been obvious to use in conjunction with the system of Alber for the purpose of ensuring that proper heating is being performed.
	As to claim 9, Alber, as modified, further comprises:
	a first heat exchanger 22 configured to exchange heat between the fluid and the refrigerant (Debaets, Figs. 1-2);
	a hot fluid pipe 26 through which fluid discharged from the first heat exchanger flows (Alber, Fig. 1); and
	a first valve 22 provided between the heating pipe 10 and the hot fluid pipe 26, wherein the controller 36 is configured to control the first valve 22 (via actuator 23) to be closed to prevent a flow of fluid from the hot fluid pipe 26 to the at least one heating pipe 10 (Alber, Fig. 1; paragraph 7).
	As to claim 10, Alber teaches a cold fluid pipe 29 through which fluid supplied to the first heat exchanger flows (Fig. 1). Alber also teaches that it is known to provide a bypass pipe connecting a valve, which is between a hot fluid pipe and a heating pipe, to a cold fluid pipe such that fluid bypasses a heating device 342 when the valve is closed (see Fig. 4). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to utilize the claimed bypass construction in the system of Alber because it increases the operational versatility of the system by providing the capability to bypass the heating device.
	As to claim 11, Alber teaches using parallel heating devices that include a plurality of heating pipes connected to the valve and the boiler (see Fig. 4).
	As to claims 14-16, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Alber.
	As to claim 19, Alber, as modified and discussed in the rejections above teaches a heating system comprising:
	a boiler 4 having a combustion heating device (see Debaets at paragraph 12) to heat a first fluid 18 and a first heat exchanger 14 configured to exchange heat between the first fluid 18 and a second fluid 15 (Alber, Fig. 1);
	a dispenser 16 configured to dispense the heated second fluid to a user; and
	a heat pump 6 including:
	a compressor to compress a third fluid (Debaets; paragraph 37)
	an outdoor unit 23 provided in an outdoor space and having a second heat exchanger to exchange heat between air and the third fluid (Debaets, paragraph 37);
	an indoor unit 31 provided in an indoor space and having a third heat exchanger to exchange heat between air of the indoor space and the third fluid (Debaets, Fig. 1); and
	a fourth heat exchanger 22 provided to exchange heat between the third fluid and the first fluid (Debaets, Fig. 1).
	As to claim 20, Alber, as modified and discussed in the rejections above teaches a heating system comprising a heating device configured to heat the indoor space (Alber, paragraph 7) via a pipe 10 through which the first fluid flows, the pipe 10being connected to the fourth heat exchanger 22 and to the first heat exchanger 14; and
	a temperature sensor 30 provided in the pipe 10, wherein the compressor is operated based on a sensing by the temperature sensor 30 (Alber, paragraphs 10-11).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alber (EP 2 159 495) in view of Debaets as applied above, and further in view of Huang (US 10,260,763).
	As to claim 12, Alber teaches a second temperature sensor 32 configured to sense outdoor temperature, wherein when the outdoor temperature is less than a predetermined value the controller controls the heat pump/compressor based on the fluid temperature sensed by the first temperature sensor 30 (paragraph 11), and also teaches a boiler recovery pipe through which fluid supplied to the boiler flows (see pipe from Hydraulic separator 8 to boiler 4 in Figs. 1 and 3-4).
	Alber teaches stopping supply of fluid to boiler 4 when the outdoor temperature is higher than the predetermined temperature (paragraph 11), but does not teach a second valve in the boiler recovery pipe as claimed. However, Huang teaches that it is known to close a valve E in a boiler recovery pipe when a boiler operation is disabled and an outdoor temperature is higher than a predetermined temperature (col. 6, lines 51-53). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Alber to include a second valve and associated control as claimed and taught by Huang because it would prevent unnecessary flow to the boiler 4 when the boiler is not operational.
	As to claim 13, Alber teaches the cold fluid pipe 29 being connected to the heating device so that fluid discharged from the heating device flows through the cold fluid pipe 29, and the boiler recovery pipe is connected to the cold fluid pipe (Figs. 1 and 3-4).

Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/          Primary Examiner, Art Unit 3763